JEFFREY S, EISENBERG
ATTORNEY AT LAW
2500 NESCONSET HIGHWAY
STONY BROOK, NEW YORK 11790
(516) 735-4337

December 1, 2020

VIA ECF

Hon. Joanna Seybert
U.S. Federal Court, Eastern District

Re: AA Medical, P.C. v. Khaled Almansoori [Case No. 20-cv-3852(JS)(ARL)]
Dear Judge Seybert:

| am the attorney for plaintiff, AA Medical P.C. in the above-referenced matter. |
must request an emergency adjournment of the pre-motion conference scheduled for
tomorrow at 2:15 p.m. My son has been seriously ill and under the treatment of Dr. Jan
of Cohen’s Childrens Hospital. | will be taking him to his doctor who may admit him
through the emergency room as she has done recently. Therefore | will not be in the
office for at least the next few days. This is the first time the conference has been on the
calendar. | have received consent of counsel for defendant. | will submit alternate dates
to the Court once | receive them from counsel for defendant. Please adjourn the
conference under the circumstances.

 

cc: Counsel for Defendant (via ECF)
